Order entered September 5, 2013




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-13-00882-CV

                  IN RE TEXAS DEPARTMENT OF PUBLIC SAFETY, Relator

                     Original Proceeding from the County Court at Law No. 1
                                      Grayson County, Texas
                                Trial Court Cause No. 2013-1-0007

                                              ORDER
           In accordance with the Court’s opinion issued this date, the petition for writ of mandamus

is conditionally GRANTED. The Court ORDERS the trial judge, the Honorable James C.

Henderson, Judge of the County Court at Law No. 1, Grayson County, Texas, to VACATE his

January 31, 2013 “Protective Order Regarding Certain Evidence, and Findings of Fact and

Conclusions of Law Relative Thereto” to the extent it relates to any evidence in the possession of

relator.

           Should the trial judge fail to comply with this order, the writ will issue. The Court

ORDERS the trial judge to file with this Court, within thirty (30) days of the date of this

order, a certified copy of its order issued in compliance with this order. We ORDER that

relator recover its costs of this original proceeding from real party in interest.


                                                         /s/   DAVID LEWIS
                                                               JUSTICE